— Order, Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered on or about June 14, 1988, which granted defendant’s request for summer visitation with the parties’ three children in Europe between July 1, 1988 and August 31, 1988, unanimously modified, on the facts, to vacate the visitation rights for the time period involved as moot, and remand the matter to the IAS court for further proceedings and reconsideration of the defendant’s future visitation rights, without costs.
In the context of a bitterly contested matrimonial action, the defendant father, an Italian national who is presently a resident of Monaco, moved by order to show cause, returnable June 8, 1988, for various relief, including, inter alia, the right to summer visitation with the parties’ three children in Europe. Without a hearing, the IAS court granted this relief, subject to certain restrictions and conditions, in an order entered June 14, 1988. This court granted a stay of visitation pending the hearing and determination of this appeal which was noticed for the October Term. Accordingly, the time period at issue has expired, and the issue of the father’s visitation with the children during July and August 1988 is moot. Therefore, a ruling on the issue of the father’s visitation during that time period would serve no purpose, and we remand the matter to the IAS court for such further proceedings as may be appropriate should the issue of interim visitation during future time periods arise.
*364It should be noted that the visitation request here at issue was a request for interim relief, pending a final determination of the underlying divorce action where the issues of permanent custody and visitation will ultimately be determined. An expeditious resolution of such issues by the IAS court, after a full and complete hearing of the matter, would best serve the interests of the children involved as well as of the parties. Concur — Kupferman, J. P., Ross, Kassal, Rosenberger and Ellerin, JJ.